Exhibit 10.10.1

Compensatory Arrangements with Executive Officers

Compensation for executives at TECO Energy, Inc. (the “Corporation”) consists of
several components. Included among these are base salary and an annual incentive
award program.

Base salary information for named executive officers for 2006 is set forth in
the table below.

The Corporation’s annual incentive plan, last amended in 2002, is included as
Exhibit 10.3 to the Corporation’s Annual Report on Form 10-K to which this
document is an exhibit (the “Report”). The 2006 target award percentages for
awards under the annual incentive plan for the named executive officers are set
forth in the table below.

Compensatory arrangements relating to other aspects of the Corporation’s
executive compensation program are included as exhibits to the Report.

Named Executive Officer Salary and Target Award Percentage Information for 2006

 

Name

  

Title

   Salary     Target    
Award %   Sherrill W. Hudson    Chairman and CEO    $ 775,000 *   70 % John B.
Ramil    President and Chief Operating Officer    $ 500,000     65 %
Gordon L. Gillette    Executive Vice President and Chief Financial Officer    $
427,000     55 % Charles R. Black    President of Tampa Electric    $ 345,000  
  50 % William N. Cantrell    President of Peoples Gas System    $ 345,000    
40 %

--------------------------------------------------------------------------------

* Mr. Hudson’s 2006 salary consists of $250,000 in cash and TECO Energy
restricted shares valued at $525,000, with the restrictions lapsing in four
quarterly installments. Mr. Hudson also receives a monthly housing and travel
allowance of $5,000, in recognition of his retaining his primary residence in
Miami.